Jordan, C. J.
This proceeding was originally commenced by appellee before the Board of Commissioners of the County of St. Joseph, to obtain a license to retail intoxicating liquors in the city of South Bend. Appellants filed before the board what is denominated a remonstrance. By this document they alleged that the business of retailing intoxicating liquors was “inherently wrong, unlawful, dangerous to public and private morals,” etc. Por these reasons they assailed the validity of the license statute of 1875, (Acts 1875 [s. s.], p. 55) upon the ground that it violated both the state and federal Constitutions. Or, in other words, they sought to present the same constitutional question as was decided .adversely to their contentions in Sopher v. State (1907), 169 Ind. 177, 14 L. R. A. (N. S.) 172. Appellee, before the board, *256demurred to this remonstrance and also moved to reject it. His demurrer and motion were each, sustained, and upon a hearing the board granted appellee a license to retail intoxicating liquors. Prom this order of the board appellants appealed to the St. Joseph Circuit Court. In the latter court appellee renewed his demurrer and motion to the remonstrance. The grounds assigned in the demurrer and also in the motion were: (1) That the remonstrants did not state any cause of remonstrance under the laws of the State of Indiana; (2) that the remonstrance was a frivolous and sham proceeding. The demurrer and motion were each sustained by the court, to which ruling appellants excepted. On January 12, 1908, the circuit court, having heard the evidence, found that the applicant was a proper and fit person to be entrusted with the sale of intoxicating liquors at retail, that he was not in the habit of becoming intoxicated, and that a license ought to be granted to him as prayed. Thereupon the court ordered and adjudged that he be granted a license to retail intoxicating liquors in the city of South Bend, Indiana, at the place and for the time—one year—specified in his application; that he recover his costs herein laid out and expended. It was further ordered that the remonstrants take nothing by their remonstrance. Prom the judgment awarding appellee a license appellants prosecute this appeal. Section 8318 Burns 1908, §5314 R. S. 1881, among other things, provides: “It shall be the privilege of'any voter of said township to remonstrate, in writing, against the granting of such license to any applicant, on account of immorality or other unfitness, as is specified in this act.” It has been held by this court that remonstrances can only be filed for the causes specified by this statute. Gates v. Haw (1898), 150 Ind. 370, and authorities cited.
Appellants having failed in their alleged remonstrance to assign any of the causes mentioned by the section of the statute just quoted, they have no standing to complain of the rulings of the court in sustaining the demurrer to their re*257monstrance and the motion to strike out, which motion embraced the same grounds contained in the demurrer. We find no reversible error.
Judgment affirmed.